DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments to Claims, see remarks filed 10/11/2021, with respect to the rejection of the Claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-18 and 20-25 are rejected. 
Response to Arguments
Examiner acknowledges the applicants amendments to Claims 1, 17, 24 correcting Claim Objections cited in the previous action, Examiner withdraws Claim objections.   
Applicant’s arguments with respect to claims 1-18 and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues that Bornzin does not “identify a type of the candidate arrhythmia condition to be an under-detected arrhythmia or over-sensing based on the multiple event markers.” However Patel 
Applicant argues Bornzin does not consider a level of FF activity relative to a threshold and does not set an under-detected arrhythmia indicator positive based on the claimed aspects of cardiac activity, however examiner disagrees in Figs. 5-6, paragraphs [0064-0074] Bornzin discloses the processing sequence to detect an arrhythmia based on the absence or inconsistent confirmation events. At step 302, an R-wave is detected in the NF signal, at steps 306, 308, 316, and 318, after an R-wave is detected, the FF signal is analyze for normal P-wave activity. A confirmation event detector may cross correlate the FF signal to a P-wave template to obtain a degree of correlation, when the degree of correlation falls below the correlation coefficient threshold, the segment ensemble is determined to lack an intrinsic 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin(U.S Publication 2011/0125206), and further in view of United States Patent Application Pub. No. US 2013/0079654 A1 to Patel et al. (hereinafter referred to as “Patel”). 

Referring to claims 1 and 12, Bornzin discloses a method and system comprising an implantable medical device (IMD) coupled to a lead, the lead having electrodes to sense near field (NF) and far field (FF) signals between first and second combinations of electrodes coupled to the IMD for multiple beats; (e.g. paragraph [0029] states that the device comprises sensing electrodes for sensing near field signals and far field signals), a memory to store the NF and FF signals and store program instructions (e.g. paragraphs [0014, 0035] states that the device includes a programmable microcontroller or processor having a memory for storing the cardiac signals), a processor configured to apply an arrhythmia detection algorithm to the NF signals for identifying events within the NF signal and designate multiple events marker based thereon, monitor the multiple event markers to detect a candidate arrhythmia condition in the NF signals based on the multiple event markers for the corresponding multiple beats, 
Bornzin fails to teach identifying a type of the candidate arrhythmia condition to be an under detected arrhythmia or over-sensing based on the multiple event markers, in response to the identification of the under-detected arrhythmia.  
Patel teaches, identifying a type of the candidate arrhythmia condition to be an under detected arrhythmia or over-sensing based on the multiple event markers, in response to the identification of the under-detected arrhythmia (Para 6 identifying a method for classification of cardiac episodes using an algorithm which evaluates electrogram signal from a near-field channel and a far-field channel. Possible 
It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Bornzin to include identifying a type of the candidate arrhythmia condition to be an under detected arrhythmia or over-sensing based on the multiple event markers, in response to the identification of the under-detected arrhythmia as taught by Patel, since both inventions are concerned with the same field of endeavor, namely for monitoring and treating cardiac arrhythmia. Such a modification would be applying a known technique to a known device yielding the predictable results of a means to accurately and effectively identify the cardiac episode from the sensed EGM signal.  
Referring to claims 2, 3, 13, and 14 Bornzin in view of Patel discloses the limitation wherein the processor is configured to set the under-detected arrhythmia indicator positive based on a level of cardiac activity, including at least one of i) an amount of time for which the FF signal does not include cardiac activity, ii) a number of cardiac cycles for which the FF signal does not include cardiac activity, or iii) the NF signal is not characteristic of sinus cardiac activity, wherein the under-detected arrhythmia indicator indicates that the FF signal lacks the level of cardiac activity over the multiple beats to satisfy a threshold (e.g. Figs. 5-6, paragraphs [0064-0074] discloses the processing sequence to detect an arrhythmia based on the absence or inconsistent confirmation events. At step 302, an R-wave is detected in the NF signal, at steps 306, 308, 316, and 318, after an R-wave is detected, the FF signal is 
Referring to claim 4, Bornzin in view of Patel further discloses the limitation wherein the monitoring operation comprises searching for event marker patterns exhibited over a series of the multiple event markers, the identifying operation comprises identifying the type of candidate arrhythmia condition based on the event marker patterns (e.g. paragraph [0045] states that the timing intervals between sensed R-waves in the NF signal are classified by comparing them to a predefined rate zone limit to identify different types of arrhythmia condition (i.e. bradycardia, low rate ventricular tachyarrhythmia (VT), high rate VT, fibrillation). 
Referring to claims 5, 8, 15 and 17, Bornzin in view of Patel discloses the method and system of claims 1, 4 and 12 as discussed above, but failed to teach the limitation wherein the monitoring operation comprises searching for event marker patterns comprise a first event marker pattern indicative of an under-detected arrhythmia and a second event marker pattern indicative of over-sensing. This limitation is taught by Patel, which teaches a method for classification of cardiac episodes using an algorithm which evaluates electrogram signal from a near-field channel and a far-field channel. Possible classifications of the cardiac episode may include unknown, inappropriate, appropriate, supraventricular tachycardia, ventricular tachycardia, ventricular fibrillation or ventricular over-sensing (e.g. paragraph [0006]). Referring to Figs. 6A-6C, an example of classification algorithm was shown using EGM signal data from a NF channel and a FF channel, comprising looking for event markers within the NF signal that would indicate if over-sensing  or other condition such as tachycardia, fibrillation, or 
Referring to claim 6, Bornzin in view of Patel discloses the limitation wherein the monitoring comprises incrementing and decrementing a counter based on the event markers that label different cardiac events within the NF signals (e.g. paragraph [0063] states that the system comprise a counter for counting the retrospective segment N, each corresponds to an event confirmation window or epoch).
Referring to claims 7 and 16, Bornzin in view of Patel further discloses the limitation wherein the processor is configured to perform the monitor and analyze operations in connection with NF signals that the arrhythmia detection algorithm declared to not exhibit an arrhythmia episode (e.g. Fig. 5 states that every R-wave in the NF signal is detected, including one that is preceded by normal P-wave signal). 
Referring to claims 9 and 10, Bornzin in view of Patel further discloses the limitation wherein the method further comprising determining whether an instability criteria is satisfied by the NF signals, the instability criteria defining an unstable condition in which the NF signal is not classified by the arrhythmia detection algorithm as a sinus episode or arrhythmia episode, for a predetermined number of cardiac cycles and/or period of time (e.g. Figs. 5, 6, paragraphs [0059-0064] states that when a R-wave is detected, the microcontroller captures the current segment of the far field cardiac signal component, the current segment captured represents a “retrospective” segment in that the segment contains a portion of the cardiac signal, detected in the far field, immediately preceding the R-wave detected. At step 308, it is determined whether a predetermined number N of retrospective segment 
Referring to claims 11 and 20, Bornzin in view of Patel states that the arrhythmia detection module identifies arrhythmia based on high rate intrinsic R-waves that are preceded by high rate confirmation events sensed over multiple cardiac cycles. The timing intervals between sensed R-waves are classified by the microcontroller by comparing them to a predefined rate zone limit to determine if it is normal or is a candidate for arrhythmia (e.g. paragraphs [0031, 0045]). Paragraphs [0049-0050] further states that when a series of R-waves with high rate in the NF signal, preceded by absence of corresponding P-wave or pathologic signal, is a strong indicator of arrhythmia. 
Referring to claim 18, Bornzin in view of Patel further discloses the limitation wherein the system further comprising a housing, wherein the processor and memory are held within the housing (e.g. Fig. 2, paragraphs [0033-0035]), the processor further configured to adapt at least one parameter of arrhythmia therapy based on the presence of the under-detected arrhythmia indicator in the FF signals (e.g. paragraph [0052]). 
Referring to claim 21, Bornzin in view of Patel further teaches the limitation wherein the electrodes include first and second combinations of electrodes, the IMD configured to sense NF and FF signals between the first and second combinations of the electrodes (e.g. paragraph [0029] states that the device comprises sensing electrodes for sensing near field signals and far field signals). 
Referring to Claims 22, Bornzin fails to disclose the system and method wherein the processor is configured to perform the apply, monitor, analyze and deliver operations in real time while a patient is experiencing an arrhythmia. 
Patel teaches, wherein the processor is configured to perform the apply, monitor, analyze and deliver operations in real time while a patient is experiencing an arrhythmia (e.g. paragraphs [0037, 0127] states that the method taught by Patel may be used for real time classification of an EGM signal by an IMD).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Arrhythmia Monitoring and Treatment System as taught by Bornzin, with wherein the processor is configured to perform the apply, monitor, analyze and deliver operations in real time while a patient is experiencing an arrhythmia as taught by Patel, since such a modification would provide the predictable result of establishing an automatic operational sequence for monitoring and treating arrhythmia.  
Referring to Claims 23, Bornzin fails to disclose wherein the sensing, applying, monitoring, analyzing and delivering are performed in real time while a patient is experiencing an arrhythmia.   
Patel teaches, wherein the sensing, applying, monitoring, analyzing and delivering are performed in real time while a patient is experiencing an arrhythmia (e.g. paragraphs [0037, 0127] states that the method taught by Patel may be used for real time classification of an EGM signal by an IMD).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Arrhythmia Monitoring and Treatment System as taught by Bornzin, with wherein the sensing, applying, monitoring, analyzing and delivering are performed in real time while a patient is experiencing an arrhythmia as taught by Patel, since such a modification would 
Referring to claims 24-25, Bornzin in view of Patel further teaches the limitation wherein the candidate arrhythmia condition comprising the under-detected arrhythmia and not the over-sensing (e.g. Figs. 5-6, paragraphs [0064-0074] discloses the processing sequence to detect an arrhythmia based on the absence or inconsistent confirmation events. At step 302, an R-wave is detected in the NF signal, at steps 306, 308, 316, and 318, after an R-wave is detected, the FF signal is analyze for normal P-wave activity. A confirmation event detector may cross correlate the FF signal to a P-wave template to obtain a degree of correlation, when the degree of correlation falls below the correlation coefficient threshold, the segment ensemble is determined to lack an intrinsic confirmation event. When an intrinsic confirmation event is absent from the segment ensemble, the confirmation event detector determines that the R-wave event detected are not representative of a normal sinus rhythm). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792